Citation Nr: 0106821	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of left total knee replacement with history of left 
knee meniscectomy, currently evaluated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The appellant had active duty service from February 1969 to 
February 1971.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an October 1999 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The matter of entitlement to a total disability rating due to 
individual unemployability was raised during a January 2001 
hearing before the undersigned.  This matter is referred to 
the RO for appropriate action.


REMAND

The issue of entitlement to an increased rating for a left 
knee disability is REMANDED for the following development:

1.  The RO should take the necessary 
steps to obtain current records of 
treatment pertaining to the appellant's 
left knee disability, to include 
treatment records from the Gainesville 
and Tallahassee VA Medical Centers.

2.  The RO should then schedule the 
appellant for a VA examination to 
determine the severity of the appellant's 
service connected left knee disability.  
The examiner is to evaluate the 
appellant's left knee disability and 
prepare an examination report which 
corresponds to the applicable rating 
criteria (e.g., addresses limitation of 
motion, whether there is recurrent 
subluxation or lateral instability, 
etc.).  It is specifically requested that 
the appellant's functional impairment due 
to pain, weakened movement, excess 
fatigability, or incoordination, and the 
degree of such functional impairment be 
recorded.  See 38 C.F.R. §§ 4.40, 4.45 
(2000); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner is also 
asked to describe any post-operative 
scars on the left knee and indicate 
whether they are superficial, tender, and 
painful on objective demonstration.  

3.  The RO should then readjudicate the 
claim on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
adequate time for reply.

The claims file should then be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

     


